Matter of Klein v Klein Law Group, P.C. (2015 NY Slip Op 08940)





Matter of Klein v Klein Law Group, P.C.


2015 NY Slip Op 08940


Decided on December 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2015

Friedman, J.P., Renwick, Saxe, Kapnick, JJ.


651609/14 16312A 16312

[*1]David Klein, Petitioner-Appellant,
vThe Klein Law Group, P.C., Respondent, Susan Klein, Respondent-Respondent.


Biancone & Wilinsky, LLP, New York (Louis Biancone of counsel), for appellant.
Farrell Fritz, P.C., New York (Peter A. Mahler of counsel), for respondent.

Orders, Supreme Court, New York County (Lawrence K. Marks, J.), entered March 10, 2015, which, respectively, denied the petition for judicial dissolution of respondent law firm, and granted the motion to deny the petition and denied the remaining issues as moot, unanimously affirmed, without costs.
"The ultimate remedy of dissolution and forced sale of corporate assets should only be applied as a last resort" (Matter of Yoet Ngor Ng , 174 AD2d 523, 526 [1st Dept 1991]). Accordingly, the motion court providently exercised its discretion when it denied the petition for dissolution of the subject corporation (Business Corporation Law § 1111 [a]). The areas of dissension, as alleged in the petition and affidavits, do not impede the ability of the firm to function effectively (see Molod v Berkowitz , 233 AD2d 149, 149 [1st Dept 1996], appeal dismissed  89 NY2d 1029 [1997]). Nor did the motion court abuse its discretion when it dismissed the petition at the pleading stage, as "[a] hearing is only required where there is some contested issue determinative of the validity of the application" (Matter of Gordon & Weiss , 32 AD2d 279, 280 [1st Dept 1969]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 3, 2015
CLERK